 

Exhibit 10.01

 

AMENDMENT No. 2

TO

CHANGE IN CONTROL

 AGREEMENT

 

THIS AMENDMENT No. 2 to CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made
and entered into as of this 29th day of November, 2012 by and between MSC
INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Corporation”), and
Steve Armstrong (the “Associate”). Capitalized terms not otherwise defined
herein shall have the respective meanings assigned to such terms in the
Agreement (as hereinafter defined).

 

WITNESSETH:

 

WHEREAS, the Corporation and the Associate are parties to a Change in Control
Agreement, dated as of October 28, 2008, as amended by Amendment No. 1 to Change
in Control Agreement, dated December 22, 2011 (as amended, the “Agreement”) and
wish to further amend the Agreement as provided in this Amendment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.         Article FIRST E. of the Agreement is deleted in its entirety and
replaced with the following:

 

 

 

 

E.         The “Special Severance Payment” shall mean: (X) payment equal to the
sum of (i) the product of two (2.0) and the annual base salary in effect
immediately prior to a change in the Associate’s Circumstances of Employment or
the termination other than for Cause of the Associate’s employment by the
Corporation, as the case may be, and (ii) the product of two (2.0) and the
targeted bonus for the Associate in effect immediately prior to a change in
Associate Circumstances of Employment or termination other than for Cause, as
the case may be, such payment to be made in installments in accordance with the
Corporation’s regular payroll policies (but not less frequently than biweekly),
and the first installment being made on the fifth (5th) business day following
the six-month anniversary of Associate’s termination of employment, and then the
balance being paid in equal installments over the remainder of the two-year
period contemplated by the Associate Confidentiality, Non-Solicitation and
Non-Competition Agreement referred to in paragraph F of this Article FIRST; (Y)
payment of a pro rata portion of the Associate’s targeted bonus in effect
immediately prior to the date such change in Associate’s Circumstances of
Employment or termination of employment other than for Cause occurs (the “In
Year Bonus”), calculated as the product of (a) the In Year Bonus multiplied by
(b) a fraction the numerator of which is the number of whole months elapsed in
the fiscal year up to the date such change in Associate’s Circumstances of
Employment or termination occurs, and the denominator of which is twelve (12),
such payment to be made on the fifth (5th) business day following the six (6)
months’ anniversary of termination of employment; and (Z) for the two (2) year
period or the remaining term of the automobile lease at issue, whichever is less
following Associate’s date of termination of employment (other than termination
for Cause), the Corporation shall, at Associate’s option, (a) pay Associate a
monthly automobile allowance in amounts equal to those in effect immediately
prior to such termination, if applicable, or (b) continue to make the monthly
lease payments under the automobile lease in effect for the benefit of Associate
immediately prior to such termination, provided that if any payment (or portion
thereof) otherwise due under this clause (Z) during the first six (6) months
following the Associate’s termination of employment is not exempt from the
application of section 409A of the Code under applicable Treasury regulations,
the amount subject to section 409A that would otherwise be paid during such
first six months shall be held (without adjustment for earnings and losses) and
paid on the fifth (5th) business day following the six-month anniversary of such
termination date. For the avoidance of doubt, it is understood that "targeted
bonus" for purposes of this Agreement shall mean the target annual incentive
cash bonus then in effect and approved under the Corporation's annual incentive
bonus plan without regard to awards or targets approved in order to comply with
Section 162(m) of the Code, provided further that if a "targeted bonus" is not
in effect immediately prior to the date of such change in Associate's
Circumstances of Employment or termination of employment other than for Cause,
the "targeted bonus" shall be the target annual incentive cash bonus most
recently in effect.

 

2.         Except as expressly provided in this Amendment, the Agreement shall
remain in full force and effect.

 

2

 

 

3.         This Amendment shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, administrators, executors, personal
representatives, successors and assigns.

 

4.         This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York.

 

[signature page to follow]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  MSC INDUSTRIAL DIRECT CO., INC.         By: /s/ Erik Gershwind      Name: Erik
Gershwind     Title:   President & COO           /s/ Steve Armstrong      Steve
Armstrong

 

4

 

